United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Z., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTE OF
HEALTH, NATIONAL INSTITUTE OF
ENVIRONMENTAL HEALTH SERVICES,
Research Triangle Park, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0034
Issued: February 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 8, 2015 appellant filed a timely appeal from a September 2, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision of April 2, 2015 and the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that OWCP should have accepted her claim for left hand
osteoarthritis as her prior claim for right hand osteoarthritis was accepted. She contended that
after she injured her right hand she started using her left hand to perform her duties and that her
x-rays showed similar osteoarthritis in both hands.
FACTUAL HISTORY
On November 18, 2014 appellant, then a 60-year-old biologist, filed an occupational
disease claim (Form CA-2) alleging that as a result of using a pipette repeatedly with her left
hand, she developed swelling, soreness, and pain in her left wrist joint.
OWCP received a statement from the employing establishment on December 15, 2014
which noted that appellant had not stopped work after she filed her claim. It was noted that her
work as a biologist required hand pipetting on a regular basis. Appellant had been provided
equipment to accommodate her alleged injury by reducing stress on her thumb, wrist, and that
her workload had been reduced.
Appellant submitted a December 18, 2014 note from Johanna Mencel, a physician
assistant, which acknowledged that appellant had been seen on that day for wrist pain.
By decision dated December 31, 2014, OWCP denied appellant’s claim. It determined
that she had not established a medical diagnosis nor had she established that any medical
condition was causally related to established work events.
On March 23, 2015 appellant filed a reconsideration request. In support of her claim, she
resubmitted the December 18, 2014 note signed by Ms. Mencel, but this note had been
countersigned by Dr. Marshall Kuremsky, a Board-certified orthopedic surgeon. This note
indicated that appellant was seen on December 18, 2014 and diagnosed with localized primary
osteoarthritis of her wrist. Appellant also submitted an accompanying encounter report signed
by Ms. Mencel noting that appellant had received treatment for her left wrist. This report noted
that appellant had complained of left wrist pain and had been having difficulty with range of
motion since October 2014. Appellant had denied injury or trauma, but she noted that she
worked as a scientist and performed repetitive hand motions with a pipette. She had experienced
right hand pain earlier in August 2013 and had then used her left hand more frequently.
By decision dated April 2, 2015, OWCP reviewed appellant’s claim on the merits, found
that appellant had now established a diagnosis of localized osteoarthritis of the left forearm/wrist,
but indicated that the case remained denied because the medical evidence failed to establish the
causal relationship to her work factors.
On June 10, 2015 appellant again requested reconsideration. In support of her
reconsideration request, she submitted a June 10, 2015 note from Dr. Kuremsky indicating that
appellant was treated for localized primary osteoarthritis of the wrist, and was able to work full
duty. Appellant also submitted an encounter summary report by Dr. Kuremsky, also dated
June 10, 2015, wherein he noted that she was a scientist in a laboratory and performed a lot of
repetitive pipetting. Dr. Kuremsky opined that appellant had localized primary osteoarthritis of

2

the wrist and osteoarthrosis of the carpometacarpal joint of the thumb. He further noted that she
would be filing a workers’ compensation claim.
By decision dated September 2, 2015, OWCP denied reconsideration without conducting
a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 When a claimant fails to meet one
of the above standards, OWCP will deny the application for reconsideration without reopening
the case for review on the merits.4
ANALYSIS
OWCP found that appellant had established that she worked as a biologist, and performed
repetitive pipetting with her hands. It also accepted that she had been diagnosed with localized
osteoarthritis of the left forearm/wrist. However, OWCP denied appellant’s claim because she
had not submitted medical evidence establishing a causal relationship between the osteoarthritis
in the left forearm/wrist and the accepted factors of her federal employment.
The last merit decision in this case was OWCP’s April 2, 2015 decision. The Board’s
jurisdiction is restricted to reviewing OWCP decisions issued within 180 days of appellant’s
October 8, 2015 date of filing for this appeal. Accordingly, the Board lacks jurisdiction to
review the April 2, 2015 merit decision.5
Causal relationship is a medical issue and must be established by rationalized medical
evidence.
When appellant requested reconsideration on June 10, 2015 she submitted a new medical
report from Dr. Kuremsky, wherein he noted a diagnosis of localized primary osteoarthritis of
the wrist and osteoarthrosis of the carpometacarpal joint of the thumb. The Board notes that the
conclusions in Dr. Kuremsky’s report of June 10, 2015 are largely repetitive of previously
submitted medical evidence. The Board has held that evidence that is repetitive and duplicative
of evidence previously of record is insufficient to warrant further merit review.6
2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b).

5

Id. at § 501.3(e).

6

D.K., 59 ECAB 141 (2007); see also L.K., Docket No. 14-1722 (issued September 29, 2015).

3

Appellant submitted statements wherein she argued that her left wrist/forearm condition
was causally related to her federal employment duties. However, as the underlying issue is
medical in nature, medical evidence addressing causal relationship must be submitted.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP, and has not submitted relevant and pertinent new evidence not previously
considered by OWCP. Accordingly, the Board finds that she did not meet any of the necessary
requirements and is not entitled to further merit review.7
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2015 is affirmed.
Issued: February 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

See L.H., 59 ECAB 253 (2007).

4

